Exhibit 10.3




SECOND LEASE AMENDMENT




This Second Lease Amendment (“Amendment”) is dated May 6, 2008, and between
DIRECT INVEST – HERON COVE LLC, a Delaware limited liability company
(“Landlord”), and PENNICHUCK WATER WORKS, INC., at New Hampshire corporation
(“Tenant”).




Tenant and Landlord’s predecessor in interest, Hecop III, LLC (“Hecop”), entered
into that certain Lease dated April 23, 2004, which Lease was amended by Tenant
and Hecop by a Lease Amendment dated March 17, 2006 (collectively the “Lease”).
Pursuant to the Lease, Tenant is leasing certain space containing approximately
19,465 rentable square feet (the “Demised Premises”) on the third floor of the
Heron Cove Office Park Building III located at 25 Manchester Street, Merrimack,
New Hampshire 03054  (the “Building”).




The Lease is effective through April 30, 2009.  The Tenant requested that
Landlord formally extend the Lease term. The Landlord consented to the extension
of the Lease term, upon the terms and conditions contained in this Amendment and
the Lease.  




The parties have also agreed to modify the Lease in certain other respects.  




The parties therefore agree as follows:




1.

Definitions.  Except as otherwise provided in this Amendment, all defined terms
contained in this Amendment have the same meaning ascribed to them in the Lease.




2.

Lease Modified.  Effective as of the date hereof, the parties hereby modify the
Lease as follows:




(a)

The Lease is modified to extend the term of the Lease until April 30, 2014
(“Expiration Date”).




(b)

The Lease is modified to provide that, commencing on May 1, 2009, Tenant shall
pay Base Rent as follows:




Period of the Lease Term

Base Rent Per Sq. Ft.

 Base Rent

Monthly Payment of  BaseRent

May 1, 2009 through April 30, 2010

$17.00

$330,905.00

$27,575.42

May 1, 2010 through April 30, 2011

$17.50

$340,637.50

$28,386.46




(c)

The Lease is modified to provide that Tenant shall have the right to
seventy-five (75) parking spaces throughout the Term of the Lease and any agreed
upon extension thereof.




(d)

The Lease is modified to provide that any management fee charged by Landlord
shall not exceed three percent (3%) of Landlord’s gross collected income.








Page 1 of 3




--------------------------------------------------------------------------------

(e)

The Lease is modified to provide that Tenant shall send all notices to Landlord
to the following addresses:




To Landlord:

with a duplicate copy to:

Direct Invest – 500 East Main, LLC

Price, Meese, Shulman & D'Arminio, P.C.

c/o NPV/Direct Invest

Mack-Cali Corporate Center

10 City Square, Suite 200

50 Tice Boulevard

Boston, MA  02110

Woodcliff Lake, New Jersey  07677

Attn: Asset Manager

Attn: Michael K. Breen, Esq.




(f)

Any references to Improvements in the Lease are deleted and the parties hereto
acknowledge and agree that Landlord has fulfilled all of its obligations to
provide Improvements as of the date hereof.

3.

Termination Option.   Landlord grants Tenant one (1) option to terminate this
Lease on April 30, 2011 (the “Termination Option”) provided that Tenant delivers
to Landlord written notice thereof (the “Termination Notice”) not more than
twelve (12) months and not less than nine (9) months prior to April 30, 2011
(the “Termination Option Deadline”), TIME BEING OF THE ESSENCE with regard to
Tenant’s delivery of the Termination Notice.  In the event that Tenant (x) fails
to deliver a Termination Notice by the Termination Option Deadline; or (y) an
uncured Event of Default exists on the Termination Option Deadline, then
Landlord may at its option deem this Termination Option to be cancelled,
rescinded, or null and void. For the sake of clarity, if the Tenant exercises
the Termination Option this Lease terminates on April 30, 2011.

4.

Automatic Renewal. (a) The Term of this Lease will be automatically renewed and
extended  (the “Automatic Renewal”) for an additional period of three (3) years
commencing on May 1, 2011 (the “Automatic Renewal Term”) provided: (i) Tenant is
not in Default under the Lease; and (ii) Tenant did not exercise its Termination
Option. In the event that an uncured Event of Default exists on the Termination
Option Deadline, then Landlord may, at its option, deem this Automatic Renewal
provision to be null and void. In the event that Tenant delivers a Termination
Notice by the Termination Option Deadline this Automatic Renewal provision is
null and void.  For the sake of clarity, unless the Tenant exercises the
Termination Option this Lease terminates on April 30, 2014.

(b) Landlord and Tenant agree that the Base Rent for the Premises during the
Automatic Renewal Term will be:

Period of the Automatic Renewal Term

Base Rent Per Sq. Ft.

Base Rent

Monthly Payment of Base Rent

May 1, 2011 through April 30, 2012

$18.00

$350,370.00

$29,197.50

May 1, 2012 through April 30, 2013

$18.50

$360,102.50

$30,008.54

May 1, 2013 through April 30, 2014

$19.00

$369,835.00

$30,819.58











Page 2 of 3




--------------------------------------------------------------------------------

5.

Tenant Alterations.  If during the Automatic Renewal Term, Tenant performs
alterations to the Leased Premises, Landlord shall reimburse Tenant for the cost
of the construction, labor, material, hardware, and equipment utilized in such
alterations up to a maximum amount of $68,127.50 (the “Alteration Allowance”).
 Landlord shall make payments to Tenant from the Alteration Allowance within
thirty (30) days of receipt of Tenant’s written notice accompanied by paid
receipts and such other documentation as Landlord may reasonably request (a
“Payment Request Notice”).  Notwithstanding the foregoing, Landlord is not
required to make any payment from the Alteration Allowance: (i) at any time that
Tenant is in default pursuant to the Lease, or (ii) in respect of any Payment
Request Notice received after December 31, 2011, and Tenant hereby waives any
entitlement to any remaining portion of the Alteration Allowance as of such
date.




6.

Non-Disturbance.  Landlord shall make commercially reasonable efforts to obtain
a subordination, non-disturbance and attornment agreement from its current and
future mortgage holders on the mortgage holders’ form in accordance with Section
20 of the Lease.




7.

Broker.  Tenant represents that it dealt with no broker other than Cushman &
Wakefield of New Hampshire, Inc. with an address at 650 Elm Street, 4th Floor
Manchester, New Hampshire, 03101 and Monks & Co., with whom Cushman & Wakefield
has a cooperating brokerage fee agreement, (“Broker”) regarding the negotiation
and execution of this Amendment.  Tenant shall indemnify and save Landlord and
Cushman & Wakefield harmless from and against any claim for a commission or
other compensation arising from any inaccuracy of the foregoing representation.
 Landlord shall pay Cushman & Wakefield a commission pursuant to the terms of a
separate agreement and Cushman & Wakefield shall pay Monks & Co. a commission
pursuant to the aforesaid cooperating brokerage agreement.




8.

No Oral Changes; Amendment Controls.  This Amendment may not be changed orally,
but only by a writing signed by both Landlord and Tenant.  This Amendment
supersedes and revokes all previous negotiations and proposals between Landlord
and Tenant or their respective representatives or any other person purporting to
represent Landlord or Tenant.  In the event that the provisions of this
Amendment and those of the Lease conflict, the provisions of this Amendment will
prevail.




9.

Ratification.  Except as expressly amended by this Amendment, the parties agree
that the Lease, and all terms, covenants and conditions thereof, remains in full
force and effect and is hereby in all respects ratified and confirmed.




[signature page follows]





Page 3 of 3




--------------------------------------------------------------------------------

 The parties are signing this Amendment on the date stated in the introductory
clause.







DIRECT INVEST – HERON COVE, LLC




   By:  Direct Invest Manager, L.L.C., its Manager




      By:  Direct Invest, L.L.C., its Sole Member




         By:  NPV DI, L.L.C., its Managing Member







By:

/s/  William F. Rand

 

Name:

William F. Rand

 

Title:

Authorized Signatory

 













PENNICHUCK WATER WORKS, INC.







By:

/s/  Duane C. Montopoli

 

Name:

Duane C. Montopoli

 

Title:

Authorized Signatory

 














Page 4 of 3


